Citation Nr: 0326229	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right shoulder injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which found that new and 
material evidence had not been submitted to reopen claims for 
service connection for residuals of a right shoulder injury 
and hypertension.  


FINDINGS OF FACT

1.  In an unappealed May 1980 decision, the RO denied a claim 
for service connection for a right shoulder injury.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

2.  In an unappealed April 1988 decision, the RO denied a 
claim for service connection for hypertension.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a 
right shoulder injury; and the May 1980 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for hypertension; and 
the April 1988 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1974 to August 1977.  The service entrance examination in 
August 1974 notes a history of a right arm fracture without 
sequelae.  His service medical records show no right shoulder 
problem.  [Service records show a left shoulder muscle strain 
from a fall when the veteran was in Germany in June 1975, and 
there are some later service records referring to left 
shoulder complaints.]  Service medical records do not show 
hypertension.  At the time of his separation examination in 
July 1977, his blood pressure was 144/90, and his upper 
extremities were indicated as being normal.  On a medical 
history form at that time, the veteran denied a history of 
shoulder or blood pressure problems.

VA medical records show that the veteran was hospitalized in 
February and March of 1980 with various complaints.  He 
reported problems with his right shoulder following a 
dislocation during an injury.  He said he had pain in his 
shoulder and difficulty rotating his shoulder.  On physical 
examination, he had difficulty rotating his right shoulder.  
X-rays of the shoulder were negative.  He was diagnosed with 
capsulitis of the right shoulder with right shoulder pain.  
Routine physical examination during this admission noted 
normal cardiovascular findings, including blood pressure of 
130/80.

In May 1980, the RO denied the veteran's claim for service 
connection for a right shoulder injury.  He did not appeal 
this decision.

VA medical records dated in May 1980 show the veteran being 
seen for a painful right shoulder following an injury two 
days previously in which he tripped and fell against an open 
door frame.  X-rays were negative, and he was assessed with a 
right shoulder injury.

Private medical records dated in the early 1980s show the 
veteran being treated for injuries suffered in an automobile 
accident in October 1981.  He received twisting injuries of 
his back and neck, and indicated that he had pain in his neck 
which radiated into his shoulders.

In July 1987, the veteran was given a VA examination.  His 
blood pressure was 146/87 after rest, and 157/89 before rest.  
He reported that he got dizzy when his blood pressure was 
high, and said that his highest blood pressure was 190/100.  
He reported that he was taking no medication and had 
experienced no complications from his blood pressure.  He 
said that he dislocated his shoulder when he fell down an 
embankment while in service.  He stated that his shoulder 
dislocation was reduced and was wrapped for six weeks.  
Diagnoses included hypertension, controlled and on no 
medication.

In April 1988, the RO denied the veteran's claim for service 
connection for hypertension.  He did not appeal this 
decision. 

Private medical records from 1998 show the veteran being seen 
in July 1998 with complaints of pain in his right shoulder 
for the previous two weeks after throwing some ingots at 
work.  X-rays showed slight spurring of the inferior aspect 
of the glenoid which had been seen previously but no acute 
findings or interval changes.  He reported pain in his right 
shoulder which was radiating down his arm.  He also reported 
some muscle spasm and numbness in the right arm.  Following 
physical examination, he was assessed with tendonitis of the 
right shoulder.  Treatment notes dated in August 1998 show 
continued complaints of pain in the right shoulder.  

In April 1999, the veteran filed his current application to 
reopen his claims for service connection for residuals of a 
right shoulder injury and hypertension.

VA treatment records from 1999 and 2000 show the veteran with 
blood pressure readings of 162/100 and 146/82 in March 1999.  
In May and June of 1999, he was seen with upper extremity 
pain and was indicated to have rheumatoid arthritis.  In 
August 1999, he had a blood pressure reading of 120/80.  In 
February 2000, he was indicated as having pain which radiated 
down his right shoulder and into his arm.  He was assessed 
with shoulder impingement.  X-rays of the veteran's shoulders 
taken in February 2000 showed a small inferior osteophyte 
formation at the distal end of the right clavicle.  Otherwise 
the acromioclavicular and glenohumeral joint structures were 
unremarkable.  No significant soft tissue calcification was 
seen, and the impression was radiographically normal 
shoulders.  In May 2000, an X-ray of the right shoulder was 
within normal limits.

In March 2000, the veteran was given a VA examination.  He 
reported that he had injured his neck and lower back in a 
1981 motor vehicle accident.  He said that he had dislocated 
his right shoulder in Germany and now experienced constant 
pain.  He was on medication with little relief.  He reported 
increased pain with reaching overhead and lifting, and was 
unable to lift more than 30 pounds.  He had been injected in 
the shoulder three times, but had not had surgery.  He said 
that he had injured his right elbow as a child.  He reported 
a 25-year history of hypertension and was currently on 
medication with good control.  His blood pressure at the time 
of the examination was 133/84, and he was asymptomatic.  X-
rays of the right shoulder showed normal bones and joints, 
and the impression was a normal right shoulder.  Following 
physical examination, the examiner's impression was residuals 
of a right shoulder dislocation and essential hypertension.    
  
VA medical records dated in 2000 and 2001 show the veteran 
with complaints of pain in his right shoulder in December 
2000 after moving furniture one month previously.  He had 
tenderness in the area and limited range of motion.  X-rays 
were normal and the impression was a partial tear of the 
rotator cuff and a sprain at the attachment of the pectoral 
muscle of the right rib.  He was given an injection in his 
right shoulder.  In March 2001, he was seen with continued 
complaints of right shoulder pain.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Identified medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

1.  Application to reopen claim for service connection for 
residuals of a right shoulder injury

An RO decision in May 1980 denied service connection for 
residuals of a right shoulder injury.  As such decision was 
not appealed, it is considered final, with the exception that 
the claim may be reopened if new and material evidence has 
been submitted since then, and if so reopened, the claim will 
be reviewed on a de novo basis.  38 U.S.C.A. §§ 7105, 5108; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

In April 1999, the veteran applied to reopen the previously 
denied claim for service connection.  As applicable to the 
present appeal, "new and material evidence" means evidence 
not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  [The Board notes that the definition of "new and 
material evidence" was recently revised, but the new version 
only applies to applications to reopen which are received by 
the VA on or after August 29, 2001; thus the new version does 
not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. § 3.156(a) (2002).]

At the time of the unappealed 1980 RO decision, the veteran's 
service medical records were available and showed no 
indication of a right shoulder disorder during his 1974-1977 
active duty.  Also available was a VA hospital summary from 
1980 which diagnosed capsulitis of the right shoulder with 
right shoulder pain.  

Medical evidence received since the RO's 1980 decision 
includes VA outpatient records showing complaints of right 
shoulder pain in May 1980, private medical records showing 
right shoulder pain radiating from the neck in October 1981 
following a motor vehicle accident, VA examinations in 1987 
and 2000, and numerous VA and private treatment records dated 
from 1998 to 2001.  

The 1987 VA examination contained no diagnosis pertinent to 
the veteran's right shoulder, and the 2000 VA examination 
diagnosed residuals of a right shoulder dislocation.  The 
remainder of the medical evidence submitted since the RO's 
1980 decision shows treatment for right shoulder pain on 
several occasions, but does not link the condition to any 
incident of the veteran's military service.  

The additional medical records submitted since the 1980 RO 
decision are essentially cumulative or redundant of evidence 
previously considered, and they are thus not new evidence.  
The records only show the presence of a right shoulder 
disorder years after service, a fact which was previously 
known.  See Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  
Moreover, the additional evidence submitted is not material, 
as it does not show that a current right shoulder condition 
is related to service.  Such evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection.  38 C.F.R. 
§ 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1980 RO decision.  Thus the claim 
for service connection for residuals of a right shoulder 
injury is not reopened, and the 1980 RO decision remains 
final.
 
2.  Application to reopen claim for service connection for 
hypertension

An RO decision in April 1988 denied service connection for 
hypertension.  In April 1999, the veteran applied to reopen 
the previously denied claim for service connection.  

At the time of the unappealed 1988 RO decision, the veteran's 
service medical records were available and did not show 
persistent elevated blood pressure (i.e., hypertension).  
Post-service medical records showed no hypertension within 
the year following service, as required for presumptive 
service connection.  A 1987 VA examination diagnosed 
hypertension.  

Medical evidence received since the RO's 1988 decision 
includes VA medical records from 1999 and 2000 which contain 
several blood pressure readings, and a 2000 VA examination 
which diagnosed essential hypertension.  To the extent that 
the additional evidence submitted shows hypertension years 
after service, such is not new, as this fact was known at the 
time of the RO's 1988 decision.  Vargas-Gonzalez, supra.  
Moreover, these records do not show the presence of 
hypertension during service or within the one-year 
presumptive period following service, and they do not link 
current hypertension with service.  They are not material 
evidence since they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1988 RO decision.  Thus the claim 
for service connection for hypertension is not reopened, and 
the 1988 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
residuals of a right shoulder injury is denied.

The application to reopen a claim for service connection for 
hypertension is denied. 



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



